Citation Nr: 0829354	
Decision Date: 08/28/08    Archive Date: 09/04/08

DOCKET NO.  04-18 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased evaluation in excess of 
10 percent for bilateral chondromalacia patella, prior to 
August 14, 2006.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The veteran has verified periods of active duty from August 
1979 to July 1984 and from December 1991 to January 1993.  
The veteran's Department of Defense Form 214 also indicates 
that he had some additional active service prior to August 
1979.

This case originally came before the Board of Veterans' 
Appeals (Board) on appeal from the Los Angeles, California, 
Department of Veterans Affairs (VA) Regional Office (RO).

In May 2006, the veteran, sitting at the RO, testified during 
a hearing, via video conference, conducted with the 
undersigned sitting at the Board's main office in Washington, 
D.C.  A copy of the hearing transcript is in the claims file.

In July 2006, this case was remanded by the Board for 
additional development.  Substantial compliance with the 
remand instructions having been completed, the case has been 
returned to the Board.  A claim for an earlier effective date 
was also referred to the RO in July 2006.  The veteran was 
subsequently sent a notification letter regarding this issue; 
however, the claims file does not reflect any further action.  
The Board is again referring this issue to the RO for 
appropriate action if such has not already been taken.  

In the veteran's May 2004 VA Form 9 he stated that he was 
requesting that his knee condition be rated as 10 percent 
disabling for the right knee and 10 percent disabling for the 
left knee with a total rating of 20 percent.  A September 
2006 rating decision issued by the VA Appeals Management 
Center (AMC) awarded a 10 percent disability rating for the 
veteran's right knee disability and a 10 percent disability 
rating for the veteran's left knee disability with a combined 
disability rating of 20 percent, effective August 14, 2006.  
The Board considers this a full grant of benefits for the 
period starting August 14, 2006.  The period for 
consideration has been recharacterized on the cover page to 
reflect as such.  


FINDINGS OF FACT

1.  All pertinent notification and indicated evidentiary 
development have been accomplished.

2.  During the relevant period, bilateral chondromalacia 
patella was primarily manifested by pain.  Limitation of 
motion, functional loss, recurrent subluxation and lateral 
instability are not shown even when considering the effects 
of repetitive use.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent prior 
to August 14, 2006 for bilateral chondromalacia patella have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes (DCs), 5257, 5260, 5261 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION
I. Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA) (codified at 
38 U.S.C.A. §§ 5100, 5102- 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2007)) imposes obligations on VA in terms of its duty 
to notify and assist claimants.  When VA receives a complete 
or substantially complete application for benefits, it is 
required to notify the claimant and his representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; 
and, (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

The Board notes that on April 30, 2008, VA amended its 
regulations governing its duty to provide a claimant with 
notice of the information and evidence necessary to 
substantiate a claim.  See 73 Fed. Reg. 23,353 (Apr. 30, 
2008).  Importantly, the third sentence of 38 C.F.R. 
§ 3.159(b)(1), which stated that "VA will also request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim," was removed.  This 
amendment applies to all applications for benefits pending 
before VA on, or filed after, May 30, 2008.  

For an increased rating claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the VA Secretary (1) notify the 
claimant that to substantiate a claim the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), provide at least general notice 
of that requirement to the claimant; (3) notify the claimant 
that should an increase in disability be found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity of a 
particular disability from noncompensable to as much as 100 
percent (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life; and (4) as 
with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation - e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  

Further, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements apply to all five 
elements of a service connection claim.  Those five elements 
include: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  The Board notes that the third and fourth 
requirements from Vazquez-Flores take their roots from 
element (4) from Dingess/Hartman.  Some of the notice 
provided in this case was issued prior to the decisions in 
Vazquez-Flores and Dingess/Hartman.  As such, some notice 
does not take the form prescribed in those cases.  

In this case, the veteran was sent a notification letter in 
November 2005 (after the initial AOJ decision) that informed 
him that to substantiate his claim the evidence needed to 
show that his disability had gotten worse and notified him of 
his and VA's respective duties for obtaining evidence.  The 
veteran was sent a letter in April 2006 that provided proper 
notice regarding degrees of disability and effective dates.  
The veteran was notified that should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life; and also provided examples of the 
types of medical and lay evidence that the veteran may submit 
or ask the Secretary to obtain.  The examples given included 
VA and Federal treatment records, Social Security 
determinations, statements from employers as to job 
performance, lost time, or other information regarding how 
his condition affects his ability to work, and statements 
discussing his disability symptoms from people who have 
witnessed how they affect him.  

After these letters, the veteran's claim was readjudicated in 
September 2006 when a supplemental statement of the case 
(SSOC) was issued.  Thus, the Board finds that this post-
adjudicatory notice along with the veteran's opportunity to 
develop the case during the extensive administrative 
appellate proceedings served to render the pre-adjudicatory 
notice error non-prejudicial.  See Vazquez-Flores, 22 Vet. 
App. at 46.

Regardless of timing, these letters did not provide proper 
notification as is required under Vazquez-Flores.  
Essentially, these letters did not specifically ask the 
veteran to provide evidence of the effect that any worsening 
has on his employment and daily life, or provide general 
notice of what is needed to substantiate a claim for a higher 
rating for bilateral chondromalacia patella.        

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), cert. 
granted, 76 U.S.L.W. 3529 (U.S. June 16, 2008) (No. 07-1209), 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that any error by VA in providing the 
notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) is presumed prejudicial, and that once an error 
is identified as to any of the four notice elements the 
burden shifts to VA to demonstrate that the error was not 
prejudicial to the appellant.  The Federal Circuit stated 
that requiring an appellant to demonstrate prejudice as a 
result of any notice error is inconsistent with the purposes 
of both the VCAA and VA's uniquely pro-claimant benefits 
system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores, 
22 Vet. App. at 49 ("Actual knowledge is established by 
statements or actions by the claimant or the claimant's 
representative that demonstrate an awareness of what was 
necessary to substantiate his or her claim.") (citing 
Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that 
a reasonable person could be expected to understand from the 
notice what was needed; or (3) that a benefit could not have 
been awarded as a matter of law.  Sanders, 487 F.3d at 889.  
Additionally, consideration also should be given to "whether 
the post-adjudicatory notice and opportunity to develop the 
case that is provided during the extensive administrative 
appellate proceedings leading to the final Board decision and 
final Agency adjudication of the claim . . . served to render 
any pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  

In this case, the Board finds that notice errors did not 
affect the essential fairness of the adjudication.  
Statements made by the veteran and his representative show 
actual knowledge of what is needed to substantiate his claim, 
including medical or lay evidence demonstrating a worsening 
or increase in severity of the disability and the effect that 
worsening has on his employment and daily life.  For example, 
at the veteran's personal hearing he testified that he was a 
truck driver and it was hard to hold the clutch with his left 
leg.  He also had difficulty at times getting out of the cab 
of the truck.  He further indicated that he could not go 
camping and hiking as much as he used to.  Statements such as 
this show awareness of what is needed to substantiate the 
claim for an increased rating for bilateral chondromalacia 
patella, including evidence of the effects of any worsening 
on employment and daily life.  Significantly, the Court in 
Vazquez-Flores held that actual knowledge is established by 
statements or actions by the claimant that demonstrate an 
awareness of what was necessary to substantiate his claim.  
Id. at 49.  This showing of actual knowledge satisfies the 
first requirement of Vazquez-Flores.

The Board is of the opinion that like some of the notice 
elements listed above the pre-adjudicatory notice error 
regarding the second element from Vazquez-Flores has been 
rendered non-prejudicial by the post-adjudicatory notice and 
opportunity to develop the case that was provided during the 
extensive administrative appellate proceedings.  See Vazquez-
Flores, 22 Vet. App. at 46.

The veteran filed his claim for an increased rating in April 
2003, and a rating in excess of 10 percent was effectively 
denied in August 2003.  The April 2004 statement of the case 
(SOC) included the text of 38 C.F.R. § 4.71a, DCs 5260 and 
5261, showing exactly what the evidence needed to show for a 
higher rating.  Accordingly, the veteran was given general 
notice of the criteria necessary for entitlement to a higher 
disability rating as required by Vazquez-Flores.  While this 
notice was not in the form prescribed by the VCAA and 
relevant case law, the veteran was given this notice which 
served to render the pre-adjudicatory notice error non-
prejudicial.  The claim was subsequently readjudicated when 
the RO issued the SSOC in September 2006.  The Board also 
notes that after the initial unfavorable decision the veteran 
was afforded a personal hearing.

While the veteran was not given proper notice, for all the 
reasons above the Board finds that the essential fairness of 
the adjudication has not been affected by such errors and the 
Board can consider the claim on the merits.  See Sanders, 487 
F.3d 881.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has of record statements from the 
veteran, hearing transcripts, VA treatment records, and 
service treatment records.  There is no indication that any 
other treatment records exist that should be requested, or 
that any available pertinent evidence has not been received.  
A VA examination was provided in connection with this claim.  

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify and the duty to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.159(b), 20.1102 (2007); 
Pelegrini, 18 Vet. App. 112; Quartuccio, 16 Vet. App. 183; 
Dingess, 19 Vet. App. 473; Vazquez-Flores, 22 Vet. App. 37.  
Any error in the sequence of events or content of the notice 
is not shown to have any effect on the case or to cause 
injury to the claimant.  Thus, any such error is harmless and 
does not prohibit consideration of this matter on the merits.  
See Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).



II. Increased Rating

The veteran asserts that his bilateral chondromalacia patella 
should be rated as more than 10 percent disabling prior to 
August 14, 2006.  He contends that each knee warrants a 
compensable disability rating.  At his personal hearing in 
May 2006, he testified that he had constant knee pain and 
swelling several times a week.  He also stated that he had 
not been told by a doctor that his knees had a limited range 
of motion.

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  VA has a duty to acknowledge and consider 
all regulations which are potentially applicable through the 
assertions and issues raised in the record, and to explain 
the reasons and bases for its conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

Compensation for service-connected injury is limited to those 
claims which show present disability.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance.  Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  However, in cases involving the 
assignment of an initial rating following the initial award 
of service connection, VA must address all evidence that was 
of record from the date of the filing of the claims on which 
service connection was granted (or from other applicable 
effective date).  Fenderson v. West, 12 Vet. App. 119, 
126-127 (1999).  The analysis in the following decision is 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods.  See id.; Hart v. Mansfield, 21 Vet. App. 505 
(2007).  This practice is known as "staged" ratings.  

Evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures.  It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40.  The factors of disability 
affecting joints are reduction of normal excursion of 
movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R. 
§ 4.45.  

Traumatic arthritis is rated analogous to degenerative 
arthritis under DC 5003.  See 38 C.F.R. § 4.71a, DCs 5003, 
5010 (2007).  Under DC 5003, degenerative arthritis 
established by X-ray findings is rated on the basis of 
limitation of motion under the appropriate DCs for the 
specific joint or joints involved.  38 C.F.R. § 4.71a, 
DC 5003.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate DCs, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined and not added, under 
DC 5003.  Id.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  Id.  For the 
purpose of rating disability from arthritis, the knee is 
considered a major joint.  38 C.F.R. § 4.45(f).  The 
Diagnostic Codes that focus on limitation of motion of the 
knee are DCs 5260 and 5261.

Included within 38 C.F.R. § 4.71a are multiple diagnostic 
codes that evaluate impairment resulting from 
service-connected knee disorders, including DC 5256 
(ankylosis), DC 5257 (other impairment, including recurrent 
subluxation or lateral instability), DC 5258 (dislocated 
semilunar cartilage), DC 5259 (symptomatic removal of 
semilunar cartilage), DC 5260 (limitation of flexion), 
DC 5261 (limitation of extension), DC 5262 (impairment of the 
tibia and fibula), and DC 5263 (genu recurvatum).  

According to DC 5257, which rates impairment resulting from 
other impairment of the knee, to include recurrent 
subluxation or lateral instability of this joint, a 
10 percent rating will be assigned with evidence of slight 
recurrent subluxation or lateral instability of a knee; a 
20 percent rating will be assigned with evidence of moderate 
recurrent subluxation or lateral instability; and a 
30 percent rating will be assigned with evidence of severe 
recurrent subluxation or lateral instability.  See 38 C.F.R. 
§ 4.71a, DC 5257.  Pursuant to 38 C.F.R. §§ 4.40 and 4.45 
(2007), pain is inapplicable to ratings under DC 5257 because 
it is not predicated on loss of range of motion.  See Johnson 
v. Brown, 9 Vet. App. 7, 11 (1996).   

The words "slight," "moderate" and "severe" as used in 
the various diagnostic codes are not defined in the VA 
Schedule for Rating Disabilities.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence for "equitable and just decisions."  38 C.F.R. 
§ 4.6 (2007).  

Normal range of motion of the knee is from zero degrees 
extension to 140 degrees flexion.  See 38 C.F.R. § 4.71a, 
Plate II.  Under DC 5260, a noncompensable rating will be 
assigned for limitation of flexion of the leg to 60 degrees; 
a 10 percent rating will be assigned for limitation of 
flexion of the leg to 45 degrees; a 20 percent rating will be 
assigned for limitation of flexion of the leg to 30 degrees; 
and a 30 percent rating will be assigned for limitation of 
flexion of the leg to 15 degrees.  See 38 C.F.R. § 4.71a, 
DC 5260.  Under DC 5261, a noncompensable rating will be 
assigned for limitation of extension of the leg to 5 degrees; 
a 10 percent rating will be assigned for limitation of 
extension of the leg to 10 degrees; a 20 percent rating will 
be assigned for limitation of extension of the leg to 
15 degrees; a 30 percent rating will be assigned for 
limitation of extension of the leg to 20 degrees; a 
40 percent rating will be assigned for limitation of 
extension of the leg to 30 degrees; and a 50 percent rating 
will be assigned for limitation of extension of the leg to 
45 degrees.  38 C.F.R. § 4.71a, DC 5261.

Separate disability ratings may be assigned for distinct 
disabilities resulting from the same injury so long as the 
symptomatology for one condition is not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  The VA Office 
of General Counsel has stated that compensating a claimant 
for separate functional impairment under DCs 5257 and 5003 
does not constitute pyramiding.  VAOPGCPREC 23-97 (July 1, 
1997).  In this opinion, the VA General Counsel held that a 
veteran who has arthritis and instability of the knee may be 
rated separately under DCs 5003 and 5257, provided that a 
separate rating is based upon additional disability.  
Subsequently, in VAOPGCPREC 9-98 (August 14, 1998), the VA 
General Counsel further explained that if a veteran has a 
disability rating under DC 5257 for instability of the knee, 
and there is also X-ray evidence of arthritis, a separate 
rating for arthritis could also be based on painful motion 
under 38 C.F.R. § 4.59.  See also VAOPGCPREC 9-04 (September 
17, 2004) (which finds that separate ratings under DC 5260 
for limitation of flexion of the leg and DC 5261 for 
limitation of extension of the leg may be assigned for 
disability of the same joint).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

After a careful review of the evidence, the Board finds that 
for the period prior to August 14, 2006, the preponderance of 
the evidence is against an evaluation in excess of 10 percent 
for service-connected bilateral chondromalacia patella.

The veteran was afforded a VA examination in July 2003.  At 
that examination he stated that he has bilateral knee pain, 
right worse than left, which is worse after long periods of 
inactivity.  He reported that standing is limited and walking 
is limited to one-and-a-half miles.  He occasionally will 
have night pain in the right knee but not the left.  He also 
occasionally has swelling in the right knee, but not the 
left.  According to the veteran, he did not have any 
instability or locking.  He did not feel that his right knee 
was weak.  Walking up and down stairs did cause anterior knee 
pain.

On physical examination, the veteran had full range of motion 
of both knees.  He had no ligamentous laxity, no effusion, 
and no joint line tenderness.  McMurray's test, Lachman's 
test and anterior and posterior test were all negative.  He 
had stable knee to varus and valgus stressing.  Quadriceps 
and hamstring strength was 5/5.  He had normal bilateral 
patellar tendon reflex.  There was positive patella grind on 
both knees.  X-rays of both knees showed medial joint line 
narrowing of both knees.  The patellofemoral joint was 
without any arthritic changes.  There was some subchondral 
sclerosis in the medial compartments of both knees consistent 
with early degenerative arthritis.  The assessment given was 
bilateral chondromalacia patella.

In response to the November 2005 notification letter, the 
veteran stated that he had no further evidence to submit 
regarding his appeal.  At his personal hearing he testified 
that he was not under treatment for his knees.  There is no 
other medical evidence of record relevant to the veteran's 
bilateral chondromalacia during the period in question.  The 
veteran was afforded a subsequent VA examination in August 
2007 and based upon that examination he was awarded a higher 
evaluation.  That examination documents the severity of the 
veteran's disability outside of the time period in question.   

At his VA examination, the veteran reported having no 
instability of the knees.  Physical examination of the knees 
revealed stable knees to varus and valgus stressing, no 
ligamentous laxity, and negative anterior and posterior 
tests.  Recurrent subluxation and lateral instability are not 
shown by the evidence of record and ratings based on such are 
not appropriate.  See 38 C.F.R. § 4.71a, DC 5257.  

No limitation of motion is shown on examination.  Even 
considering the veteran's subjective complaints of limitation 
and the effects of pain and functional loss on repetitive 
use, a compensable loss of range of motion is not shown in 
either knee.  Accordingly, an evaluation in excess of 
10 percent is not warranted based on DC 5260 or DC 5261.  See 
38 C.F.R. § 4.71a, DCs 5260, 5261.  

As degenerative arthritis is shown in both knees by X-ray 
findings, the veteran could receive a 10 percent evaluation 
for either or both knees (separately) if limitation of motion 
is shown.  The Board is well aware that it must consider 
whether the assignment of a higher rating is warranted based 
on additional limitation of motion resulting from pain or 
functional loss.  See DeLuca v. Brown, 8 Vet. App. 202; 
38 C.F.R. §§ 4.40, 4.45.  In this case, the limitation of 
motion needed for a higher evaluation based on findings of 
degenerative arthritis is not shown.  

The veteran has reported having pain in both knees.  
Regarding limitations, he states that standing is limited and 
walking is limited to one-and-a-half miles.  At his VA 
examination he reported occasional swelling in the right 
knee, but none in the left.  At his personal hearing he 
reported swelling several times a week.  To warrant a 
10 percent rating based on limitation of motion under DC 
5003, limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, DC 5003.  
Limitation of motion, swelling, muscle spasm, and 
satisfactory evidence of painful motion are not reported on 
physical examination.  The veteran is certainly competent to 
testify about observable symptoms.  See 38 C.F.R. 
§ 3.159(a)(2); Barr v. Nicholson, 21 Vet. App. 303 (2007).  
However, while the veteran reports pain, swelling, and 
limitation as noted above, two 10 percent evaluations are not 
warranted for degenerative arthritis as limitation of motion 
is not shown in either knee nor is limitation objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.   

When limitation of motion is not shown, compensable 
evaluations can also be awarded for degenerative arthritis 
when there is X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups.  38 C.F.R. 
§ 4.71a, DC 5003.  A 10 percent evaluation is assigned if 
such is shown and a 20 percent evaluation is assigned if such 
is shown along with occasional incapacitating exacerbations.  
Id.  As no incapacitating exacerbations are shown, an 
evaluation in excess of 10 percent is not warranted.  See id.  

The Board has considered rating the veteran's bilateral 
chondromalacia patella using other Diagnostic Codes; however, 
the Board finds no relevant Diagnostic Code(s) that would 
allow for a higher rating.  There is no indication that the 
veteran has ankylosis of either knee, dislocated or removal 
of semilunar cartilage, impairment of the tibia and fibula or 
genu recurvatum.  As such, ratings under DCs 5256, 5258, 
5259, 5262, and 5263 would not be appropriate.  See 38 C.F.R. 
§ 4.71a, DCs 5256, 5258, 5259, 5262, 5263 (2007).

The veteran is competent to report his symptoms.  To the 
extent that the veteran has asserted that he warrants more 
than a 10 percent evaluation, the Board finds that the 
preponderance of the evidence does not support his 
contentions, for all the reasons stated above.  The Board is 
responsible for weighing all of the evidence and finds that 
the preponderance of it is against an evaluation in excess of 
10 percent for bilateral chondromalacia patella, and there is 
no doubt to be resolved.  Gilbert, 1 Vet. App. at 55.  The 
Board finds no basis upon which to predicate assignment of 
"staged" ratings during the relevant period.  

The Board notes it does not find that referral for 
consideration of extraschedular ratings under the provisions 
of 38 C.F.R. § 3.321(b)(1) (2007) is in order.  The Schedule 
for Rating Disabilities will be used for evaluating the 
degree of disabilities in claims for disability compensation.  
The provisions contained in the rating schedule will 
represent as far as can practicably be determined, the 
average impairment in earning capacity in civil occupations 
resulting from disability.  Id.  In the exceptional case 
where the schedular evaluations are found to be inadequate, 
the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, upon field station 
submission, is authorized to approve on the basis of the 
criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability.  The governing norm in these exceptional cases 
is: a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.

The Board emphasizes that the percentage ratings under the 
Schedule are representative of the average impairment in 
earning capacity resulting from diseases and injuries.  
38 C.F.R. § 4.1, states that "[g]enerally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."

Thus, with this in mind, the Board finds that the veteran's 
symptoms that warrant the 10 percent evaluation for bilateral 
chondromalacia patella prior to August 14, 2006 are clearly 
contemplated in the Schedule and that the veteran's service-
connected disability is not so exceptional nor unusual such 
as to preclude the use of the regular rating criteria. 


ORDER

Entitlement to an increased evaluation in excess of 
10 percent for bilateral chondromalacia patella, prior to 
August 14, 2006, is denied.  




____________________________________________
NANCY RIPPEL
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


